Title: Thomas Jefferson to John L. Thomas, 11 March 1813
From: Jefferson, Thomas
To: Thomas, John L.


          Sir Monticello Mar. 11. 13.
          Your favor of the 1st has been recieved, and altho’ it was incomprehensible to me what certificate the clerk of Henrico could want as to the deed to which you were a witness, yet I sent it to the clerk of Albemarle, who might know better. I reinclose you the deed with his answer. it is certain that the clerk of Henrico has taken a mistaken view of the subject, which I hope he will correct, and that you will be so good as to prove it at the next court day & return it to me by the post. the clerk may
			 have been misled by observing that there are three instruments for the same land on the same paper. you are a witness to only one of them, and it is only your proof of that one, we ask to be
			 recieved
			 & certified by the court of Henrico. Accept the assurance of my esteem & respect.
          Th:
            Jefferson
        